IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


MACKIN MEDICAL, INC.,                : No. 221 EAL 2020
                                     :
                 Petitioner          :
                                     : Petition for Allowance of Appeal
                                     : from the Order of the Superior Court
           v.                        :
                                     :
                                     :
LINDQUIST & VENNUM LLP D/B/A         :
LINDQUIST & VENNUM D/B/A LINDQUIST :
& VENNUM P.L.L.P.; MARK A. JACOBSON, :
ESQUIRE; MARK PRIVRATSKY,            :
ESQUIRE; CHRISTOPHER SMITH,          :
ESQUIRE; BALLARD SPAHR ANDREWS & :
INGERSOLL LLP D/B/A BALLARD SPAHR, :
                                     :
                 Respondents         :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.